Case 6:19-cv-06049-SOH Document 61               Filed 04/12/21 Page 1 of 1 PageID #: 2573




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

ANDREW LEE JACKSON                                                                  PLAINTIFF

v.                                  Case No. 6:19-cv-06049


DEXTER PAYNE, Director,
Arkansas Department of Correction                                                 DEFENDANT

                                            ORDER

        Before the Court is the Report and Recommendation filed March 25, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 60). Judge Bryant recommends that the present Petition for Writ of Habeas Corpus (ECF

No. 1) be denied in its entirety. Judge Bryant further recommends no Certificate of Appealability

issue in this matter.

        Petitioner has not filed objections to the Report and Recommendation, and the time to do

so has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 60) in

toto. The Petition for Writ of Habeas Corpus (ECF No. 1) is hereby DENIED.

        IT IS SO ORDERED, this 12th day of April, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
